DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…the second structure is separated from the memory device by a dielectric; a third structure between the second structure and the second interconnect structure, wherein the third structure comprises conductive material; and a dielectric spacer adjacent to the memory device, wherein the dielectric spacer extends from the memory device to the third structure...”, in combination with the rest of the limitations of claim 1.  
The primary reasons for allowance of the independent claim 13 is that the prior art does not disclose or suggest the claimed limitations “…the second interconnect structure is laterally distant from the first interconnect structure; a second metallization structure coupled to the second interconnect structure, the second 37 interconnect structure separated from the memory device by a dielectric; a conductive material between the second metallization structure and the second interconnect structure, wherein the conductive material is absent between the electrode and the first metallization structure; and a dielectric spacer adjacent to the memory device, wherein the dielectric spacer extends from the memory device to the conductive structure....”, in combination with the rest of the limitations of claim 13.  
The primary reasons for allowance of the independent claim 18 is that the prior art does not disclose or suggest the claimed limitations “…a fourth interconnect structure coupled to a second drain; a fifth interconnect structure coupled to a second source; and a sixth interconnect structure coupled to a second gate; 38 a second metallization structure above the fourth interconnect structure, the second metallization structure separated from the memory device by a dielectric; a conductive structure between the second metallization structure and the fourth interconnect structure; and a dielectric spacer adjacent to the memory device, wherein the dielectric spacer extends from the memory device to the conductive structure...”, in combination with the rest of the limitations of claim 18.  
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/Primary Examiner, Art Unit 2894